Voto concurrente emitido por el
Juez Asociado Señor Iri-zarry Yunqué
al cual se une el Juez Asociado Señor Rebollo López.
En Canchani v. C.R.U.V., 105 D.P.R. 352 (1976), reco-noció este Tribunal que la Administración de Parques y Recreo Públicos tenía por ley personalidad jurídica propia y, por tanto, capacidad para demandar y ser demandada, aunque a su vez sostuvo que para emplazarla válidamente había que notificar con copia del emplazamiento y la demanda, además de al Administrador, al Secretario de Jus-ticia. Ahora se sostiene que, no empece que la ley que creó a dicha Administración fue derogada, al suplantarla por el Departamento de Recreación y Deportes, ésta sigue siendo una entidad con personalidad jurídica propia. No estoy de acuerdo.
La Ley Núm. 126 de 13 de junio de 1980 (3 L.P.R.A. sees. 442a a 442x) creó “como departamento ejecutivo del Gobier-no del Estado Libre Asociado de Puerto Rico, el Departa-mento de Recreación y Deportes”. Art. 3 de dicha ley, 3 L.P.R.A. sec. 442b. El hecho de que en una cláusula general, *144como es su Art. 24 (3 L.P.R.A. sec. 442w)(1) se mantenga la vigencia provisional de disposiciones que eran aplicables a la Administración de Parques y Recreo Públicos y se transfie-ran al Secretario de Recreación y Deportes las funciones que antes desempeñaba el Administrador de Parques y Recreo Públicos “con todos los poderes, prerrogativas y obligaciones y privilegios pertinentes a dicha posición”, según dispone dicho artículo, no puede, a mi juicio, interpretarse como para hacer distinto de los demás al nuevo departamento eje-cutivo, con personalidad jurídica propia que los demás departamentos no tienen. En ausencia de una clara expresión legislativa a ese efecto, no creo que debamos así aceptarlo por vía de interpretación.
Como aquí se cumplió el requisito de emplazar al Secre-tario de Justicia y al Secretario de Recreación y Deportes, cumpliéndose así con lo dispuesto por la Regla Núm. 4.4(g) de las de Procedimiento Civil, (2) concurro en el resultado a que llega el Tribunal.

(1) Dice así:

“See. li.lf.2w. Vigencia provisional de leyes, reglas, reglamentos y órdenes

“Todas aquellas leyes, reglas, reglamentos y órdenes aplicables a la Adminis-tración de Parques y Recreo Públicos, que no estén en conflicto con las disposi-ciones de este Capítulo, continuarán en vigor hasta que los mismos sean enmenda-dos, derogados o sustituidos y se entenderá que a partir de la vigencia de esta ley, se relacionan, refieren y serán administradas por el Departamento de Recreación y Deportes y su Secretario, quien será para todos los efectos, el sucesor legal del Administrador de Parques y Recreo Públicos, con todos los poderes, prerrogativas y obligaciones y privilegios pertinentes a dicha posición.”


(2) Dice así:
“(g) A un funcionario o a una instrumentalidad del Estado Libre Asociado de Puerto Rico, que no fuere una corporación pública, entregando copia del emplaza-miento y de la demanda a dicho funcionario o al jefe ejecutivo de dicha instrumen-talidad y al Secretario de Justicia o a una persona designada por éste. Si la instru-mentalidad fuere una corporación pública, entregando las copias a tenor con lo dispuesto en la Regla 4.4(e).”